Title: From James Madison to Daniel Clark, 10 February 1804
From: Madison, James
To: Clark, Daniel



private
Dear Sir,
Washington. Feby 10, 1804.
The inclosed letter was sent to me by Mrs Clark, with a request that it might be forwarded to you.
I take this occasion of congratulating you on the successful termination of the measures for placing Louisiana in our hands, and of repeating my acknowledgments for the active and useful services which you have rendered on the occasion. The Bill providing a government for this acquisition has not yet passed thro’ Congress. The novelty of the circumstances, added to the nature of the subject, has given rise to an unusual diversity of opinions and length of discussion.
The papers which you were so good as to transfer into my hands from those of Mr. Morton, of New York, remain subject to your orders. Shall I forward them to you, & how? Or is there any other disposition of them that would be preferred by you. I remain, Sir, with much esteem, Your Obedt. srvt.,
James Madison.
 

   
   RC (NjMoHP).



   
   This was probably Clark’s mother, Mary, who was living in Germantown, Pennsylvania (Nolan B. Harmon, Jr., The Famous Case of Myra Clark Gaines [Baton Rouge, 1946], pp. 147, 200).



   
   For the papers Daniel Clark left with George Washington Morton, see Clark to JM, 8 Mar. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:401–4 and n. 3).


